Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 28, 2022

                                       No. 04-22-00054-CV

                                       Douglas K. SMITH,
                                           Appellant

                                                 v.

                                        PIONEER BANK,
                                            Appellee

                     From the 57th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021-CI-24897
                           Honorable Norma Gonzales, Judge Presiding


                                          ORDER
Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

       On January 28, 2022, appellant, Douglas K. Smith, filed a motion for an emergency order
to stay a foreclosure pending further order of the court. Appellee, Pioneer Bank, may file a
response to the motion no later than Monday January 31, 2022 at 9 A.M. Any such response
must conform to the Texas Rules of Appellate Procedure.

           It is so ORDERED on January 28, 2022.

                                                                    PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT